SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 2 to Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 29, 2014 SONANT SYSTEMS, INC. (Exact name of registrant as specified in its charter) Networking Partners, Inc. (Former name) Nevada 0-54418 45-0921541 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification Number) 2950 W. Cypress Creek Rd., Suite 100, Fort Lauderdale, FL 33309 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (954) 358-4849 857 Sarno Road, Melbourne, Florida 32935 (Former Address) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2., below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communication pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.133-4(c)) EXPLANATORY NOTE This Form 8-K/A is being filed in connection with the closing of Asset Purchase Agreement with Chad Steinhart on September 29, 2014, that resulted in (i) Networking Partners, Inc. ("Company") ceasing to be a "shell company" (as that term is defined in Rule 12b-2 of the Securities Exchange Act of 1934); (ii) the Company becoming a multinational network messaging, telecommunication and software development company; and (iii) to provide clarification of the assets acquired and that the transaction did not qualify as the purchase of a business. ITEM 2.01 COMPLETION OF ACQUISITION OF ASSETS. On April 16, 2014, Networking Partners, Inc. ("Company") entered into a definitive Asset Purchase Agreement with Mr. Chad Steinhart ("Steinhart"), pursuant to which the Company agreed to acquire certain assets from Mr.
